Citation Nr: 1452959	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  13-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as due to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as due to service-connected diabetes mellitus.

4.  Entitlement to service connection for chloracne, to include as due to herbicide exposure. 

5.  Entitlement to service connection for Dupuytren's contracture (claimed as fibrous growth between muscle and tendon of left middle finger).




REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to October 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as due to service-connected diabetes mellitus, entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as due to service-connected diabetes mellitus, entitlement to service connection for chloracne, to include as due to herbicide exposure, and entitlement to service connection for Dupuytren's contracture (claimed as fibrous growth between muscle and tendon of left middle finger) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with diabetes mellitus.

2.  As the Veteran served in Vietnam during the requisite time period, he is presumed to have been exposed to certain herbicides, including Agent Orange, and there is a presumption of service connection for diabetes mellitus for a Veteran presumably exposed to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  

When a Veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which has been shown to be caused by exposure to herbicides or Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include diabetes mellitus.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The above-listed disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii). 

The Veteran contends that his diabetes mellitus is due to exposure to herbicides during his service in Vietnam.  His service records confirm that he served in Vietnam from September 1966 to October 1967.

VA treatment records reflect that the Veteran was diagnosed with diabetes mellitus as of June 2014, after the most recent supplemental statement of the case was issued. 

As competent medical evidence of record shows that the Veteran has diabetes mellitus, and as the Veteran is presumed to have been exposed to herbicides as a result of his service in Vietnam during the requisite time frame, service connection is warranted for diabetes mellitus on a presumptive basis under 38 U.S.C.A. §§ 1116; 38 C.F.R. §§ 3.307, 3.309.
   

ORDER

Service connection for diabetes mellitus is granted. 


REMAND

Peripheral Neuropathy - Bilateral Upper and Lower Extremities

The Veteran's service connection claims for peripheral neuropathy of bilateral upper and lower extremities were previously denied, in part, on the basis that the Veteran was not service connected for diabetes mellitus.  A June 2013 VA examination report found no evidence of significant diabetic peripheral neuropathy.  However, during the examination, the Veteran reported continuous stiffness in his feet and ankles, and vibration sensation testing of his bilateral lower extremities revealed decreased sensation.  A December 2013 VA addendum opinion reiterated the June 2013 negative findings.  At the Veteran's October 2014 Board hearing, he testified as to experiencing constant numbness in his feet and tingling in his hands.   

As the Board herein grants service connection for diabetes mellitus, and as the last pertinent VA examination was conducted more than a year and a half ago, with evidence of new symptoms since that time, a new VA examination is needed.  The examiner should determine whether peripheral neuropathy is currently present, and if so, whether it is at least as likely as not caused by or aggravated by the Veteran's service-connected diabetes mellitus.  

The examiner should address the March 2014 VA treatment note that reflected the Veteran's report of bilateral foot burning pain for the past year along with foot numbness, and the physician's impression that while there was no electrodiagnostic evidence of large fiber peripheral polyneuropathy, the Veteran's burning pain in his feet and absent vibration sensation in his feet might indicate a small fiber peripheral polyneuropathy likely related to diabetes mellitus.  

Chloracne

During the Veteran's June 2013 VA skin examination, the examiner noted a diagnosis of acne from June 1967 in the Veteran's service treatment records, but did not find any skin disorder present on examination.  However, in the Veteran's July 2013 substantive appeal, he asserted that the June 2013 VA skin examination was inadequate because it consisted of a cursory glance at his face.  The Veteran reported that the areas where he experienced breakouts were the base of his skull at the hairline, the back of his neck and across his shoulders, and behind his legs, and that none of these areas was checked on examination.  The Veteran stated that while the breakouts came and went, he had experienced such breakouts on various parts of his body ever since he served in Vietnam.  A new VA skin examination is required, and must include consideration of all described areas of the Veteran's body where his breakouts occur.  VA must offer this examination during an active stage of the skin condition.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  


Dupuytren's Contracture

The Veteran was diagnosed with Dupuytren's contracture in January 2009.  While the RO denied the claim on the basis that the criteria for presumptive service connection were not met, the Veteran is not precluded from demonstrating that his Dupuytren's contracture is directly attributable to his herbicide exposure or some other incident of his military service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As such, the Veteran's claim must also be considered under a direct theory of entitlement.  The Veteran has never been afforded a VA examination regarding this issue.  On remand, the RO should schedule the Veteran for an appropriate VA examination and request that the examiner provide an opinion as to whether it is at least as likely as not that his presumed exposure to herbicides during Vietnam service is related to his currently-diagnosed Dupuytren's contracture.  The examiner should also provide an opinion as to whether it is at least as likely as not that Dupuytren's contracture was caused by or aggravated by service-connected diabetes mellitus.  In forming these opinions, the examiner should discuss the risk factors for development of this condition, and should indicate whether any of those risk factors are present in the Veteran's case. 

On remand, the Veteran's VA treatment records should be updated, and the Veteran should be provided an opportunity to submit any additional lay evidence pertaining to the remaining issues on appeal. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any outstanding VA treatment records with the Veteran's claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his skin condition, his finger condition, or his peripheral neuropathy.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development has been completed, provide the Veteran a VA examination to address his claimed peripheral neuropathy of all four extremities.  The examiner should review the Veteran's claims file in conjunction with the examination.  All appropriate diagnostic testing should be conducted, and all findings reported in detail. 

For each of the four extremities, the examiner should determine whether peripheral neuropathy is present. 

If peripheral neuropathy is found to be present, the examiner should opine as to the following:

(a) Is it at least as likely as not that the peripheral neuropathy was caused by service-connected diabetes mellitus?  
 
(b) Is it at least as likely as not that the peripheral neuropathy was aggravated by service-connected diabetes mellitus? 

In forming these opinions, the examiner should address the March 2014 VA treatment note of record that reflected:

* The Veteran's report of bilateral foot burning pain for the past year

* The Veteran's report of foot numbness

* The VA physician's finding that there was no electrodiagnostic evidence of large fiber peripheral polyneuropathy at that time. 

* The VA physician's impression that the Veteran's reported burning pain in his feet and absent vibration sensation in his feet might indicate a small fiber peripheral polyneuropathy, likely related to diabetes mellitus

A full explanation should be provided for all opinions expressed. 

If the examiner feels that the requested opinions cannot be provided without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

4.  Schedule the Veteran for a VA skin examination, if possible, during an active phase of his reported skin condition.  The examination should be conducted by an appropriate medical professional, and the claims file should be reviewed in conjunction with the examination. 

The VA examiner should specifically report whether the examination was conducted during a period of flare-up or active phase of the skin condition.

If a skin disorder is found to be present on examination, the examiner should provide an opinion as to whether it is at least as likely as not that the skin disorder was caused by exposure to herbicides in Vietnam, or is otherwise related to service.  

A full explanation should be provided for any opinion expressed. 

If the examiner feels that the requested opinion cannot be provided without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

5.  Schedule the Veteran for an appropriate VA examination to address his Dupuytren's contracture.  The examiner should review the claims file in conjunction with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently-diagnosed Dupuytren's contracture is related to exposure to herbicides during service in Vietnam.  

The examiner is also asked to provide an opinion as to whether it is at least as likely as not that Dupuytren's contracture was caused by or aggravated by service-connected diabetes mellitus.  

In forming these opinions, the examiner should discuss the risk factors for development of this condition, and should indicate whether any of those risk factors are present in the Veteran's case.  A full explanation should accompany any opinion expressed.  

If the examiner feels that the requested opinions cannot be provided without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

6.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


